Exhibit 10.1

 

SERVICES AGREEMENT EXTENSION AGREEMENT

 

This Services Agreement Extension Agreement (this “Agreement”) is entered into
by and between VirtualScopics, Inc., a Delaware corporation with its principal
office at 500 Linden Oaks, Rochester, NY 14625 (the “Company”), and Converse &
Company, a New Jersey corporation with its principal office at P.O. Box 15,
Mechanicsville, PA 18934 (the “Service Provider”).

 

WITNESSETH

 

WHEREAS, the Company wishes to extend the Term of that certain Services
Agreement, dated October 25, 2013 (the “Services Agreement”), entered into by
and between the Company and the Service Provider, which would otherwise expire
on April 18, 2014; and

 

WHEREAS, the Company’s Board of Directors and Compensation Committee have
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to extend the Term of the Services Agreement as set
forth in this Agreement. Capitalized terms not otherwise defined herein shall
have meanings as set forth in Services Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements and
undertakings set forth herein, and with the intention to be bound hereby, the
parties hereto agree as follows:

 

1.Extension of the Term of the Services Agreement

 

1.1Section 3.1 of the Services Agreement is hereby amended so that the Term of
the Services Agreement is extended for an additional three months, and the Term
shall therefore expire on July 18, 2014, unless further extended pursuant to the
terms and conditions of the Services Agreement.

 

1.2Except as specifically set forth herein to the contrary, all other terms and
conditions of the Services Agreement shall remain in full force and effect. This
Agreement shall be attached to and become a part of the Services Agreement. From
and after the date hereof, references to the Services Agreement shall mean the
Services Agreement as amended by this Agreement.

 

1.3This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 



[SIGNATURE PAGE TO SERVICES AGREEMENT EXTENSION AGREEMENT]

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 



VIRTUALSCOPICS, INC. CONVERSE & COMPANY By: /s/ Terence A.
Walts                    By: /s/ Eric Timothy Converse                    
Terence A. Walts   Eric Timothy Converse   Chairman, Compensation Committee of
the Board of Directors             Dated:  March 21, 2014 Dated:  March 23, 2014



 

Acknowledged and Agreed:

 

/s/ Eric Timothy Converse                               Eric Timothy Converse
Dated:  March 23, 2014

 



 

 